Citation Nr: 1215576	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-16 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus, including as due to herbicide exposure.  

2.  Whether new and material evidence has been received to reopen service connection for peripheral neuropathy of the lower extremities, including as secondary to diabetes mellitus.  

3.  Entitlement to service connection for diabetic retinopathy.  

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

5.  Entitlement to service connection for kidney disease.  

6.  Entitlement to service connection for coronary artery disease, including as a result of herbicide exposure.  

7.  Entitlement to service connection for silicosis, including as a result of asbestos exposure.  

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from December 1972 to June 1975.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied reopening of service connection for diabetes mellitus and peripheral neuropathy of the lower extremities, including as due to diabetes mellitus; denied service connection for diabetic retinopathy, peripheral neuropathy of the upper extremities, kidney disease, coronary artery disease (including as due to herbicide exposure), silicosis (including as due to asbestos exposure), and PTSD.  

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC).  


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was denied by the RO in an April 2004 rating action on the basis that diabetes mellitus was not manifested during service or within one year thereafter, and there was no evidence that the Veteran served in the Republic of Vietnam (RVN) or was otherwise exposed to herbicides during service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the April 2004 decision denying service connection for diabetes mellitus, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

3.  Service connection for peripheral neuropathy of the lower extremities (including as due to diabetes mellitus), was denied by the RO in an April 2004 rating action on the basis that peripheral neuropathy was not manifested during service or within one year thereafter, and there was no evidence that the Veteran served in the Republic of Vietnam (RVN) or was otherwise exposed to herbicides during service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

4.  Since the April 2004 decision denying service connection for peripheral neuropathy of the lower extremities, including as secondary to diabetes mellitus, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

5.  The Veteran did not serve in the RVN, nor was he otherwise exposed to herbicides during service.  

6.  No injury, disease, or chronic symptoms of diabetic retinopathy were manifested during service.

7.  The Veteran did not continuously manifest symptoms of diabetic retinopathy in the years after service.  

8.  Diabetic retinopathy is not caused by, or increased in severity beyond the natural progress of the disease, by a service-connected disability.  

9.  No injury, disease, or chronic symptoms of peripheral neuropathy of the upper extremities were manifested during service.  

10.  The Veteran did not continuously manifest symptoms of peripheral neuropathy of the upper extremities in the years after service.

11.  Peripheral neuropathy of the upper extremities was not manifested to a degree of ten percent within one year of service separation.  

12.  Peripheral neuropathy of the upper extremities is not caused by, or increased in severity beyond the natural progress of the disease, by a service-connected disability.  

13. No injury, disease, or chronic symptoms of kidney disease were manifested during service.  

14.  The Veteran did not continuously manifest symptoms of kidney disease in the years after service.

15.  Kidney disease was not manifested to a degree of ten percent within one year of service separation. 

16.  Kidney disease has not been demonstrated during the pendency of the appeal.  

17.  No injury, disease, or chronic symptoms of coronary artery disease were manifested during service.  

18.  The Veteran did not continuously manifest symptoms of coronary artery disease in the years after service.

19.  Coronary artery disease was not manifested to a degree of ten percent within one year of service separation.  

20.  Coronary artery disease is not caused by any in-service event during service.  

21. Coronary artery disease is not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  

22.  The Veteran was not exposed to silica or asbestosis during service.  

23.  No injury, disease, or chronic symptoms of a respiratory disorder, including silicosis were manifested during service.  
          
24.  The Veteran did not continuously manifest symptoms of a chronic respiratory disorder, including silicosis, in the years after service.  

25.  A chronic respiratory disorder, including silicosis, is not shown to have been caused by any in-service event.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the April 2004 decision of the RO that denied service connection for diabetes mellitus is not new and material; thus, service connection for this disability is not reopened, and the April 2004 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The additional evidence received subsequent to the April 2004 decision of the RO that denied service connection for peripheral neuropathy of the lower extremities (including as due to diabetes mellitus) is not new and material; thus, service connection for this disability is not reopened, and the April 2004 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Diabetic retinopathy was neither incurred in nor aggravated by service and is not caused or aggravated by a service-connected disease or disability.  38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).  

4.  Peripheral neuropathy of the upper extremities was neither incurred in nor aggravated by service, nor may it be presumed to have been incurred therein, and is not caused or aggravated by a service-connected disease or disability.  38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).  

5.  Kidney disease was neither incurred in nor aggravated by service, nor may it be presumed to have been incurred therein, and is not caused or aggravated by a service-connected disease or disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).  

6.  Coronary artery disease was neither incurred in nor aggravated by service, nor may it be presumed to have been incurred therein, was not incurred as a result of an incident in service, including defoliant exposure during service, and is not caused or aggravated by a service-connected disease or disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).  

7.  Silicosis, including as due to silica or asbestos exposure, was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 8 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An October 2008 letter provided notice in accordance with Kent, explained the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.

With regard to the duty to assist, the Veteran's pertinent post-service treatment records have been secured, but his service treatment records (STRs) and service personnel records have not been obtained.  Efforts by the RO to obtain the records have not been successful and it has been certified that these records are not available.  When records are absent, the Board has a heightened duty to assist in the development of the claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO did not arrange for a VA examination because such was not warranted at this time.  Regarding the claims for new and material evidence, as will be discussed, it must first be determined whether service connection is reopened and, in this case, this may be determined without the need for an examination.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened).  

Regarding the claim of service connection for silicosis, under McLendon v. Nicholson, 20 Vet. App. 79   (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The Veteran has not been scheduled for or provided with a VA examination for the claim of entitlement to service connection for silicosis as a result of exposure to asbestos.  As will be discussed in more detail below, the Board finds that an examination is not necessary to decide this claim because there is  no in-service injury, disease, or event of exposure to silicosis, no evidence of symptoms or disease of asbestosis or silicosis in service or continuously after service, and there is competent medical evidence to decide the question of whether the Veteran has a current disability, including of asbestosis.  For these reasons, a VA examination is not necessary to decide this claim.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as other diseases of the nervous system, kidney disease, and coronary artery disease to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the RVN during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) (2011), shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in the RVN includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the RVN.  38 C.F.R. § 3.307(a)(6)(iii) (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus or coronary artery disease shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Aside from these presumptive provisions, service connection might be established by satisfactory proof of direct service connection.  See Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Reopening Service Connection for Diabetes Mellitus

Service connection for diabetes mellitus was previously denied by the RO in an April 2004 rating decision.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the April 2004 decision of the RO included all available private treatment records and the Veteran's statements regarding his claimed exposure to the defoliant Agent Orange while he was in service.  At that time, the only credible evidence was that he was never present in the RVN, but saw only service in Thailand, and was thus not presumed to have sustained defoliant exposure during service.  In his application for benefits, he stated that the onset of his diabetes mellitus was not until several years after his separation from active duty, and medical records at that time did not show elevated blood sugar readings earlier than 1997.  

Since the April 2004 decision of the RO that denied service connection for diabetes mellitus, a report of the Department of Defense (DoD) written in 1973 titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand 1968-1972," was declassified.  This contains evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  In a memorandum associated with the claims folder in January 2012, the VA Compensation and Pension Service reviewed the Veteran's contentions regarding herbicide exposure at the military base on which the Veteran was stationed in Thailand.  That memorandum, which included a review of the above-mentioned declassified documentation, essentially concluded that there was no basis for a finding that the Veteran had sustained defoliant exposure in Thailand.  The report noted that tactical herbicide use (which would trigger the presumptive provisions of 38 C.F.R. § 3.307 (d)) in Thailand was restricted to use from April through September 1964; that tactical herbicides were stored in Vietnam and not in Thailand; and that herbicide use at Thailand Air Bases was restricted to non-tactical, commercial herbicides for use with small-scale brush or weed clearing activity that would have been approved by the Armed Forces Pest Control Board sprayed under the control of the Base Civil Engineer, usage that has been routinely going on at U.S. Military Installations worldwide since 1957.  

In addition to the memorandum relating to defoliant exposure, evidence submitted subsequent to the April 2004 decision includes records of VA and private outpatient treatment in recent years and correspondence received from the Veteran.  The correspondence essentially duplicates the statements made prior to the April 2004 decision, essentially regarding the Veteran's claims to exposure to the defoliant Agent Orange during service.  The medical evidence submitted by the Veteran consists primarily of records of treatment many years after service that does not in any way tend to show in-service exposure to herbicides, or that diabetes mellitus manifested to 10 percent within one year of service, or that the Veteran's diabetes mellitus is related to service.  Such evidence is not new and material evidence upon which the claim may be reopened because it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  Cox v. Brown, 5 Vet. App. 95 (1993).  As new and material evidence has not been received since the April 2004 denial of service connection, the claim to reopen service connection for diabetes mellitus must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


Reopening Service Connection for Lower Extremity Peripheral Neuropathy

Service connection for peripheral neuropathy of the lower extremities, including as secondary to diabetes mellitus, was previously denied by the RO in an April 2004 rating decision.  The Veteran did not appeal this decision and it became final.  

As with the claim to reopen service connection for diabetes mellitus, evidence of record at the time included all available private treatment records and the Veteran's statements regarding his claimed exposure to the defoliant Agent Orange while he was in service.  The only credible evidence at the time was that the Veteran was never present in the RVN, but saw only service in Thailand, and was thus not presumed to have sustained defoliant exposure during service.  In his application for benefits he stated that the onset of his peripheral neuropathy was in 1999, many years after his separation from active duty.  Medical records showed evidence of diabetic peripheral neuropathy of the lower extremities beginning in 2001.  

Since the April 2004 decision of the RO that denied service connection for lower extremity peripheral neuropathy the DOD report noted above was declassified.  As noted, in the memorandum associated with the claims folder in January 2012, the VA Compensation and Pension Service reviewed the Veteran's contentions regarding herbicide exposure at the military base on which the Veteran was stationed in Thailand and found that he had not been subjected to exposure to tactical herbicides, but only the commercial grade variety for which the presumptive provisions applicable to diabetes mellitus are not for application.  As service connection for diabetes mellitus is not reopened, that is, diabetes mellitus is not a service-connected disability, the theory of service connection for peripheral neuropathy of the lower extremities as secondary to diabetes mellitus is without legal merit.  See 38 C.F.R. § 3.310 (2011) (service connection is available for a nonservice-connected disability that is caused or aggravated by a service-connected disability); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The statements made by the Veteran in his correspondence are essentially duplicative of those statement made prior to April 2004 and the medical evidence submitted shows recent treatment that does not indicate in any way that the Veteran's peripheral neuropathy is related to service.  Such evidence is not new and material evidence upon which the claim may be reopened.  Id.  As new and material evidence has not been received since the April 2004 denial of service connection, the claim to reopen service connection for lower extremity peripheral neuropathy must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection for Diabetic Retinopathy

The Veteran contends that service connection should be established for diabetic retinopathy as this disability has been found to be associated with diabetes mellitus for which he believes service connection is warranted.  He has stated that these disabilities are the result of exposure to defoliants while he was on active duty in Thailand.  

After review of the record, the Board finds that the Veteran did not serve in the RVN, nor is he otherwise shown to have been exposed to herbicides during service.  Service connection has been denied for diabetes mellitus.  As noted, a memorandum associated with the claims folder in January 2012 from the VA Compensation and Pension Service shows that the Veteran's contentions regarding herbicide exposure at the military base on which he was stationed in Thailand were reviewed.  The memorandum essentially concluded that there was no basis for a finding that the Veteran had sustained defoliant exposure while stationed in Thailand.  The report noted that tactical herbicide use in Thailand was restricted to use from April through September 1964.  The Veteran served on active duty from December 1972 to June 1975 and has stated that he was in Thailand during 1975.  The memorandum went on to state that tactical herbicides were stored in Vietnam and not in Thailand, and that herbicide use at Thailand Air Bases was restricted to non-tactical, commercial herbicides for use with small-scale brush or weed clearing activity that would have been approved by the Armed Forces Pest Control Board sprayed under the control of the Base Civil Engineer, usage that has been routinely going on at U.S. Military Installations worldwide since 1957.  As such, there is no basis for a conclusion that the Veteran was exposed to defoliants while he was on active duty and no presumptive provisions pertaining to such exposure are applicable.  

After review of the evidence, the Board finds that no injury, disease, or chronic symptoms of diabetic retinopathy were manifested during service.  The Veteran, in his original application for compensation benefits, dates the onset of diabetes mellitus, upon which the claim for diabetic retinopathy is based, to 1988, many years after his separation from service.  This being the case, for the same reasons the Board finds that the Veteran did not continuously manifest symptoms of diabetic retinopathy in the years after service.  

The veteran's main contention is that diabetic retinopathy is secondary to diabetes mellitus.  As service connection is not in effect for diabetes mellitus, the Board finds that the diabetic retinopathy is not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  As service connection for diabetes mellitus is not reopened, that is, diabetes mellitus is not a service-connected disability, the theory of service connection for diabetic retinopathy as secondary to diabetes mellitus is without legal merit.  See 38 C.F.R. § 3.310; Sabonis, 6 Vet. App. at 430.

Service Connection for Upper Extremity Peripheral Neuropathy

The Veteran contends that service connection should be established for peripheral neuropathy of the upper extremities as this disability has been found to be associated with diabetes mellitus for which he believes service connection is warranted.  He has stated that these disabilities are the result of exposure to defoliants while he was on active duty in Thailand.  

The Board finds that no injury, disease, or chronic symptoms of peripheral neuropathy of the upper extremities were manifested during service.  The Veteran, in his original application for compensation benefits, dates the onset of diabetes mellitus, upon which the claim for peripheral neuropathy of the upper extremities is based, to 1988, many years after his separation from service.  The medical evidence of record demonstrates diabetic neuropathy in 2001 and thereafter.  

The Board finds that the Veteran did not continuously manifest symptoms of peripheral neuropathy of the upper extremities in the years after service or to a degree of ten percent within one year of service separation.  In his application for compensation benefits the Veteran did not specifically give the date of the onset of the peripheral neuropathy of the upper extremities, but in his original application for benefits, he stated that the peripheral neuropathy of the lower extremities had its onset in 1999.  Because the Veteran made no mention of neuropathy in the upper extremities at that time, consistent with the medical evidence, the onset of the upper extremity neuropathy postdated the original compensation application that was dated in April 2003.  

The Veteran's main contention is that peripheral neuropathy of the upper extremities is secondary to diabetes mellitus.  As service connection is not in effect for diabetes mellitus, the Board finds that the peripheral neuropathy of the upper extremities is not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  As service connection for diabetes mellitus is not reopened, that is, diabetes mellitus is not a service-connected disability, the theory of service connection for upper extremity peripheral neuropathy as secondary to diabetes mellitus is without legal merit.  See 38 C.F.R. § 3.310; Sabonis at 430.

Service Connection for Kidney Disease

The Veteran contends that service connection is warranted for kidney disease as he believes that this disability is related to diabetes mellitus.  As noted, in addition to consideration of such secondary service connection, the Board must review the evidence to determine if direct or presumptive service connection is appropriate.  

After review of the record, the Board finds that no injury, disease, or chronic symptoms of kidney disease were manifested during service.  Although the Veteran's STRs are not available for review, the record includes his comments that do not contain references to incurrence of kidney disease while he was on active duty.  The Board also finds that the Veteran did not continuously manifest symptoms of kidney disease in the years after service and that kidney disease was not manifested to a degree of ten percent within one year of service separation.  

The Board further finds that the weight of the evidence demonstrates that a chronic kidney disability, including as a result of a service-connected disease, has not been demonstrated during the pendency of the appeal.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 vet. App. 223, 225 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  After reviewing the medical records, the private and VA records do not include assessments or diagnoses of kidney disease.  Therefore, the Board finds, that the weight of the evidence is against a finding of current disability of kidney disease.  

The Veteran's main contention is that kidney disease is secondary to diabetes mellitus.  As service connection is not in effect for diabetes mellitus, the Board finds that the theory of service connection for kidney disease as secondary to diabetes mellitus is without legal merit.  See 38 C.F.R. § 3.310; Sabonis at 430.  For these reasons, the Board finds that a preponderance of the evidence is against the claim, and the claim must be denied.

Service Connection for Coronary Artery Disease

The Veteran contends that coronary artery disease is the result of service, specifically stating that the heart disease is related to diabetes mellitus.  It is noted that service connection for ischemic heart disease may also be established as related to exposure to herbicides during service.  

After review of the record, the Board finds that no injury, disease, or chronic symptoms of coronary artery disease were manifested during service.  The Veteran has not contended, nor does the record show, that his heart disease originated while he was on active duty.  As there is no medical or lay evidence demonstrating that the heart disease had its onset during service, there is no direct basis for establishing service connection.  

The Board finds that the Veteran did not continuously manifest symptoms of coronary artery disease in the years after service, and that coronary artery disease was not manifested to a degree of ten percent within one year of service separation.  The Veteran has not made statements that his coronary artery disease had its onset in the years immediately following his release from active duty.  The medical evidence of record shows coronary artery disease, diagnosed after cardiac catheterization, in July 2005.  As such, there is no basis to presume service connection for coronary artery disease.  

The Board further finds that coronary artery disease is not caused by any in-service event, including defoliant exposure, during service.  The Veteran has contended that he was exposed to defoliants while stationed in Thailand while on active duty.  As noted, there is no evidence that the Veteran was exposed to defoliants during service in Thailand and he has not contended that he ever served in the RVN while he was on active duty.  For this reason, service connection is not warranted on the basis of herbicide exposure.  

The Board finds that coronary artery disease is not caused by, or increased in severity beyond the natural progress of the disease by a service-connected disability.  The Veteran has contended that the coronary artery disease is caused or aggravated by diabetes mellitus.  This contention has no merit because service connection has been denied for diabetes mellitus.  As the Board has found that the Veteran did not have herbicide exposure, and is not service connected for diabetes mellitus, there is no basis for service connection.  

Service Connection for Silicosis

The Veteran contends that he has silicosis as a result of exposure to asbestos as an aircraft mechanic during service.  He asserts that private treatment records, dated in June 1996, include X-ray evidence of pneumoconiosis that would most likely indicate either silicosis or coal worker's pneumoconiosis.  He points out that he has never worked as a coal worker.  

As a preliminary matter, the Board notes that there is no specific statutory or regulatory guidance with regard to claims of service connection for asbestosis or other asbestos-related diseases.  VA has issued guidelines for considering asbestos compensation claims.  See VA Adjudication Procedure Manual, M21-1MR, part IV.ii.2.C.9.  The Court has held that VA must analyze claims of service connection for asbestosis or asbestos-related disabilities under the administrative protocols established by these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  In Dyment v. West, 13 Vet. App. 141, 145 (1999), the United States Court of Appeals for Veterans Claims (Court) found that provisions in former paragraph 7.68 of VBA Manual M21- 1, Part VI (the predecessor to the current M21-1MR asbestos guidelines), did not create a presumption of exposure to asbestos.  Rather, medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  See also VAOPGCPREC 04-00.  The Board has carefully considered the record on appeal in light of these guidelines and the applicable legal criteria.  

"Asbestosis is a pneumoconiosis due to asbestos particles."  McGinty v. Brown, 
4 Vet. App. 428, 429 (1993).  "The only known cause of asbestos or mesothelioma . . . is exposure to asbestos."  59 Federal Register 42498 (August 18, 1994).  Asbestos and silica are complex, naturally occurring minerals that are chemically and physically distinct, and the pathology of asbestosis and silicosis is dissimilar; however, the pathogenesis of these lesions and the major changes in pulmonary architecture, namely, the laying down of collagen in an interstitial location, appear to be similar to many of the features seen in idiopathic pulmonary fibrosis (IPF).  Like IPF, both asbestosis and silicosis are characterized by a persistent inflammatory response and generation of proinflammatory and profibrotic mediators.  http://ajrccm.atsjournals.org/content/157/5/1666.full.  

After review of the evidence, the Board finds that the record does not include credible evidence, either lay or medical, that the Veteran was exposed to silica during service.  In this regard, it is noted that in the first application for compensation benefits that the Veteran submitted in 2004, he made no mention of having been exposed to asbestos or silica while on active duty.  While there is a possibility that he did sustain some exposure to asbestos while working as an aircraft mechanic during service, specifically while working on the brakes of the aircraft, there is no evidence of silica exposure that would have caused the silicosis demonstrated on the June 1996 X-ray study.  

The Board finds that no injury, disease, or chronic symptoms of a respiratory disorder, including silicosis, were manifested during service.  While the Veteran's STR's are not available for review, the Board notes that he has not contended that that he experienced a chronic respiratory disorder while he was on active duty.  As such, there is no lay or medical evidence that indicates that he had a chronic respiratory disorder during service.  

The Board finds that the Veteran did not continuously manifest symptoms of a chronic respiratory disorder including silicosis in the years after service.  Correspondence received in connection with the Veteran's claim deals specifically with the contention that silicosis is the result of asbestos exposure while he was on active duty.  There is no medical or lay evidence in the record that distinctly states that he had a chronic respiratory disability prior to the 1996 X-ray study showing evidence of pneumoconiosis.  Although private treatment records dated in December 1994 show that at that time the Veteran was coughing up green phlegm, this was accompanied by headache, a stuffy nose, and achiness, and was assessed as being an upper respiratory infection.  This is many years after separation from service, has no relationship with silicosis, and is not a chronic respiratory disability.  

The Board finds that a chronic respiratory disorder, including silicosis, is not shown to have been caused by any in-service event.  As noted, there is no credible evidence, either lay or medical, that the Veteran sustained silica exposure during service and no credible evidence, either lay or medical, that he has an asbestos related disease that could be related to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic respiratory disorder, including as a result of silica or asbestos exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

New and material evidence not having been received, the appeal to reopen service connection for diabetes mellitus, including as due to herbicide exposure, is denied.  

New and material evidence not having been received, the appeal to reopen service connection peripheral neuropathy of the lower extremities, including as secondary to diabetes mellitus, is denied.  

Service connection for diabetic retinopathy is denied.  

Service connection for peripheral neuropathy of the upper extremities is denied.  

Service connection for kidney disease is denied.  

Service connection for coronary artery disease is denied.  

Service connection for silicosis, including as a result of asbestos exposure, is denied.  


REMAND

Regarding the Veteran's claim for service connection for PTSD, it is noted that regulations applicable to service connection were revised during the pendency of the appeal, in July 2010.  The revision refers to stressors related to hostile military activity, which, the Board notes, the Veteran has referred to in his contentions.  Moreover, he has specifically referred to having had a friend die in response to the taking of the U.S.S. Mayaguez, contentions that are capable of verification.  


Accordingly, the issue of service connection for PTSD is REMANDED for the following action:

1.  The RO should forward the Veteran's statements of alleged in-service stressors to U.S. Army and Joint Services Records Research Center (JSRRC), Kingman Building, Room 2C08, 7701 Telegraph Road, Alexandria, VA  22315-3802.  The JSRRC should be requested to provide any information available that might corroborate the Veteran's alleged stressors and any other sources that may have pertinent information.  

2.  The RO should arrange for a VA PTSD examination in order to determine the etiology, nature and severity of any psychiatric illness, to include PTSD.  The relevant documents in the claims folder should to be made available to the examiner in conjunction with the examination.  All indicated tests are to be conducted.  The RO is to inform the examiner of credible stressors that may be used as a basis for a diagnosis of PTSD.  

If the diagnosis of PTSD is deemed appropriate, the examiner should specify whether each stressor found to be established by the record was sufficient to produce the diagnosis, and whether there is a link between the current symptomatology and one or more of the in-service stressors.  A complete rational of any opinion expressed should be included in the examination report.

3.  Thereafter, the RO/AMC should readjudicate the issue of service connection for PTSD.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


